                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 In re: BAYPORT CORPORATION, LTD. )
                                     )                Case No.: 20-80471-CRJ-7
        EIN: xx-xxx2128              )
                                     )
        Debtor.                      )                       CHAPTER 7
 ____________________________________)

                               FINAL APPLICATION FOR
                         APPROVAL OF DEBTOR’S ATTORNEY FEES

        COMES NOW the duly appointed and acting Debtors-in-Possession the above styled Chapter
 11 case (the “Debtor”), and Sparkman, Shepard, and Morris P.C., as Debtor’s court-approved counsel
 (the “Debtor’s Attorneys”), in conformity with 11 U.S.C. § 330 and FRBP Rule 2016(a), and
 respectfully show this Court as follows:

        1.   In this case, the Court has previously approved the following interim applications for fees
 and expenses of the Debtor’s Attorneys (the “Approved Interim Fee Applications”):

    Approval Date         Period                 Fees               Expenses        Total Due

      07/27/2020     02/18/20 – 05/31/20 $ 13,711.00            $       459.70    $ 14,170.70
      10/26/2020     06/01/20 – 08/31/20      $ 5,420.50            $     0.00      $ 5,420.50
       Total                                 $ 19,131.50        $       459.70     $ 19,591.20


        2.      On March 12, 2020, this Court granted the Debtor’s Motion to Fix Procedure for
 Periodic Interim Allowance of Compensation and Reimbursement of Expenses for Chapter 11
 Attorneys, establishing a Monthly Fee Notice procedure. Following is a list of the Notices of Monthly
 Compensation and Reimbursement of Expenses for Chapter 11 Debtor's Attorneys in this case which
 have not come before this Court for approval on an interim basis:


    Notice Date           Period                 Fees               Expenses        Total Due

    10/02/2020        September 2020           $ 978.50                 $ 0.00       $ 978.50




Case 20-80471-CRJ7        Doc 85    Filed 01/04/21 Entered 01/04/21 14:41:21             Desc Main
                                   Document      Page 1 of 2
    11/02/2020         October 2020            $ 2,625.00           $ 0.00           $ 2,625.00
    11/24/2020         November 2020           $ 3,680.00            $ 0.00          $ 3,680.00
    Total                                      $ 7,283.50            $ 0.00          $ 7,283.50

        3.      To date, no party has objected to Monthly Fee Notices or to the Debtor’s Attorneys’
 approved Interim Fee Applications.

        4.      The Debtor and the Debtor’s Attorneys request that this Court approve final
 compensation to the Debtor’s Attorneys in the amount of $26,874.70, consisting of $26,415.00 in legal
 services rendered and $459.70 for reimbursement of expenses between February 13, 2020 and
 November 23, 2020.

        5.      Debtor’s Attorneys have been paid a total of $3,000.00 during the pendency of this
 case, leaving an unpaid balance of total fees requested $23,874.70 from this bankruptcy estate.

        WHEREFORE, the Debtor and the Debtor’s Attorneys respectfully request that the Court enter
 an Order: approving final compensation to the Debtor’s Attorneys in this matter; and granting such
 further relief as this Court deems just and proper.

        Respectfully submitted this the 30th day of December, 2020.

                                              /s/ Tazewell T. Shepard
                                              Tazewell T. Shepard III
                                              Tazewell T. Shepard IV
                                              Attorneys for the Debtor
                                              SPARKMAN, SHEPARD & MORRIS, P.C.
                                              P. O. Box 19045
                                              Huntsville, AL 35804
                                              Tel: 256/512-9924



                                    CERTIFICATE OF SERVICE
        This is to certify that this the 30th day of December, 2020, I have this day served the foregoing
 motion on all parties requesting notice, all parties listed on the Clerk’s Certified Matrix and Richard
 Blythe, Office of the Bankruptcy Administrator, by electronic service through the Court’s CM/ECF
 system and/or by placing a copy of same in the United States Mail, postage pre-paid.

                                              /s/ Tazewell T. Shepard
                                              Tazewell T. Shepard




Case 20-80471-CRJ7         Doc 85    Filed 01/04/21 Entered 01/04/21 14:41:21             Desc Main
                                    Document      Page 2 of 2
